Citation Nr: 0125967	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-04 347A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an August 24, 1989 
decision to deny an appeal for a permanent and total 
disability rating for pension purposes. 


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to herein as the "moving party") 
served on active duty from October 1968 to October 1975.  

This case comes before the Board on motion by the moving 
party alleging CUE in an August 24, 1989 Board decision.  At 
a hearing in March 2000 before the undersigned member of the 
Board, sitting at Huntington, West Virginia (on the separate 
issue of an earlier effective date for permanent and total 
disability rating for pension purposes), the veteran's 
representative raised the issue of CUE in an August 1989 
Board decision.  See 38 C.F.R. § 20.1400(a) (2000).

The issue of an earlier effective date than June 22, 1990 for 
the grant of permanent and total disability rating for 
pension purposes is a separately docketed issue which is 
addressed in a separate decision by the Board.  


FINDING OF FACT

The August 24, 1989 Board decision to deny a permanent and 
total disability rating for pension purposes was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.


CONCLUSION OF LAW

The August 24, 1989 Board decision to deny a permanent and 
total disability rating for pension purposes is not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  However, the Board 
finds that duty to notify and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 do not apply to 
motions for CUE in previous Board decisions.  38 C.F.R. 
§ 20.1411(c), (d).  A party moving for reversal or revision 
of a Board decision based on CUE is not a "claimant" 
because the moving party is not "applying for, or submitting 
a claim for" a benefit, but is entering a "motion" for 
revision or reversal of a previous decision (which, if 
granted, could result in a benefit).  38 U.S.C.A. § 5100 
(West Supp. 2001).  There are no "forms" or 
"applications," as contemplated by the Veterans Claims 
Assistance Act of 2000, involved with a CUE claim under the 
provisions of 
38 U.S.C.A. § 7111, as such a CUE claim may be raised by any 
party, including sua sponte by the Board.  38 U.S.C.A. 
§§ 5102, 7111(c) (West Supp. 2001).  The notice provision of 
the Veterans Claims Assistance Act of 2000 requires notice of 
"information" or "medical or lay evidence" which was "not 
previously provided to the Secretary."  Evidence of record 
at the time of the previous Board decision in which CUE is 
alleged is, by definition, evidence which was "previously 
provided to the Secretary."   Further, in a CUE claim, the 
decision must be based only on the evidence of record at the 
time the decision in which CUE is alleged is made, so that no 
additional information or evidence, only additional argument, 
may be added to the record.  38 C.F.R. § 20.1403(b).  
Likewise, the duty to assist contemplates obtaining evidence 
which is not already a part of the record or in creating new 
evidence such as medical examinations or medical opinions, 
none of which may be considered in CUE claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Even assuming, arguendo, that the 
duty to notify or assist the veteran applied in this CUE 
case, such duties would have been met.  The Board notes that, 
at the veteran's request, a transcript of the June 1989 
hearing, evidence which was constructively of record at the 
time of the prior August 1989 Board decision, was entered 
into the claims file.  By a letter from the Board to the 
veteran and his representative, in enclosures sent with the 
letter, the veteran was notified of the legal requirements to 
substantiate a claim for CUE in a Board decision.  As a CUE 
decision must be based only on the evidence of record at the 
time of the decision (in which CUE is alleged), no additional 
information or evidence may be added to the record, so that 
there is no reasonable possibility that obtaining additional 
evidence would substantiate the claim.  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to an opinion of the VA General 
Counsel, VAOPGCPREC 1-98, the Board's authority applies to 
any claim pending on or filed after the date of enactment of 
the statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In an implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In its August 24, 1989 decision, the Board entered findings 
of fact which included the following: that the veteran was 41 
years of age, had a high school education, and had work 
experience as a grocery bagger and coal miner; his primary 
disabilities were a left knee disorder and hypertension; and 
his permanent disabilities were not of such nature and 
severity as to preclude substantially gainful employment.  
The Board entered the conclusion of law that the veteran's 
permanent disabilities were less than 100 percent disabling 
and he was not unemployable by reason of permanent 
disabilities.  In its discussion and evaluation of the 
evidence, the Board indicated that its conclusions regarding 
employability were supported by the overall medical evidence 
which revealed the veteran's disabilities to be no more than 
moderately disabling, with definite impairment demonstrated 
by the left knee disability. 

The moving party now contends that the August 24, 1989 Board 
decision was clearly and unmistakably erroneous in the 
following manner: it failed to review all of the VA medical 
record; it failed to properly assess the facts or correctly 
apply the facts pertaining to left knee disability to the 
regulations extant at the time; by failing to discuss, it 
failed to account for, the cumulative effect of the veteran's 
health problems (namely, cataract of the left eye with 
diminished vision, right leg pain, left ear hearing problems, 
numbness and tingling in the left arm and leg, decreased grip 
in the left hand, and painful calluses of the fifth toes 
bilaterally); it erroneously dismissed nervous complaints as 
not being a diagnostic condition; and it did not consider the 
limiting factors of the veteran's educational attainment on 
his ability to obtain substantial employment; VA failed in 
its duty to assist the veteran by obtaining a complete 
examination, including evaluation of complaints of 
nervousness, difficulty with vision, loss of strength in the 
left hand, and bilateral leg pain.  

Addressing each of the moving party's contentions in turn, 
the Board has considered the contention that the August 1989 
Board decision failed to review all of the VA medical record.  
In its review of the evidence, the August 1989 Board decision 
indicated there were a number of VA medical records dated in 
the 1980's, and specifically cited to outpatient treatment 
entries in September 1987, March and April 1988, June 1988, 
September 1988, as well as to VA hospitalization in October 
1988, including clinical findings on examination during that 
examination.  The moving party has not indicated which 
records are alleged not to have been reviewed by the Board, 
and does not indicate by this contention which facts were not 
considered, or how any error occurred in the application of 
law, and the Board's current review of the record extant at 
that time does not reveal any factual or legal error in the 
Board's consideration of the evidence.  While decisions of 
the Board shall be based on the entire record in the 
proceeding and upon consideration of all evidence, there was 
no requirement in August 1989 that the Board specifically 
mention every piece of evidence that it reviewed.  The Board 
was required only to issue a written statement of findings 
and conclusions, and provide the reasons and (factual) bases 
for those findings and conclusions.  38 U.S.C.A. § 7104 (West 
1991).  

With regard to the contention that the Board, in its August 
1989 decision, failed to properly assess the facts or 
correctly apply the facts pertaining to left knee disability 
to the regulations extant at the time, such a contention does 
not advance the moving party's claim for CUE because it does 
not indicate what facts were allegedly not considered by the 
Board.

The moving party's more specific contention is that the 1989 
Board decision failed to discuss or account for the 
"cumulative effect" of the veteran's health problems.  The 
August 1989 Board decision reflects that the Board noted the 
veteran's multiple health problems, including, without 
distinction as to service connection status, his service-
connected disabilities of defective vision with refractive 
error and congenital tortuous veins of the eyes, residuals of 
periodontal surgery, and left knee injury with congenital 
bipartite patella, as well as the (at that time) non-service-
connected disabilities of hypertension, nervousness, 
chondromalacia of the left knee, and obesity.  The Board 
noted the fact that, at the time of the August 1989 Board 
decision, all of the noted disabilities were rated as 
noncompensably disabling except for hypertension, which the 
Board noted was rated as 10 percent disabling.  

The specific health problems which the Board is alleged to 
have failed to account for are cataract of the left eye with 
diminished vision, right leg pain, left ear hearing problems, 
numbness and tingling in the left arm and leg, decreased grip 
in the left hand, and painful calluses of the fifth toes 
bilaterally.  With regard to this contention, the Board was 
not required to discuss every symptom the veteran complained 
of at any time, only the disabilities which, at the time of 
the Board's August 1989 decision, impaired the veteran's 
ability to obtain or maintain substantially gainful 
employment.  With regard to cataracts and vision impairment, 
the August 1989 Board decision specifically noted in its 
factual review of the evidence that the evidence demonstrated 
that the veteran wore bifocals (October 1988) and had 
defective vision with refractive error, which had been 
assigned a noncompensable rating.  With regard to painful 
calluses of the fifth toes bilaterally, the August 1989 Board 
decision specifically noted in its factual review of the 
evidence that the veteran had painful calluses on both fifth 
metatarsophalangeal heads.  The August 1989 Board decision 
also indicated in review of the evidence and discussion that 
it considered a nervous condition.  

The August 1989 Board decision found that the veteran's 
primary disabilities were his left knee disorder and 
hypertension.  There was an evidentiary basis in the record 
for such a finding.  The veteran now urges the Board to find 
that the August 1989 Board decision should have discussed 
other symptomatology, even though the veteran himself, and 
his representative on his behalf, did not at the time of the 
August 1989 Board decision indicate that such symptomatology 
was even significant enough to be mentioned as part of the 
pension claim.  

The evidence which supports the Board's August 1989 findings 
that the veteran's primary disabilities were his left knee 
disorder and hypertension included the veteran's own 
reporting.  A 10 percent rating had been assigned for 
hypertension, which the Board noted.  A left knee disability 
was the primary complaint of the veteran on various 
occasions, including during examinations and in his claims 
for pension and written statements.  For example, when the 
veteran filed an application for compensation or pension in 
October 1977, he indicated only dental and eye conditions, 
but did not mention any of the other conditions, and in an 
application for compensation or pension in April 1978 he 
indicated only a dental condition.  Significantly, in his 
application for pension in July 1987, the veteran 
specifically listed, as disabilities which would warrant 
pension, hypertension, nervous condition, and a feet and leg 
condition, but did not mention any other symptomatology as 
contributing to disability.  At a VA examination in October 
1988, the veteran reported a history of left knee injury and 
disability, that it had been very disabling in the previous 2 
to 3 years, and that he had been unable to work since May 
1988.  In a Statement in Support of Claim in November 1988, 
the veteran mentioned only a knee disability as the basis for 
a pension claim.  On a VA Form 1-9 in January 1989, the 
veteran wrote that the evidence of record showed that his 
left knee "condition" prevented him from being able to 
work; he did not mention any other disabling condition as 
affecting his ability to work.  At the personal hearing 
before the Board in June 1989, the veteran testified that he 
had been unable to work after service separation due to his 
left knee.  He specifically testified that he had been 
released from jobs working in the coal mine and as a bagger 
because he had been unable to properly perform his job 
because of his left knee.  When questioned whether he had any 
other major disabilities, he responded only that he had 
calluses on both feet but otherwise thought he was "okay."  

There was medical evidence at the time of the 1989 Board 
decision which tended to show that the veteran's left knee 
disability was the primary disability.  For example, a June 
1987 consultation notes the veteran's high blood pressure and 
recommendation to treat this with diet changes and weight 
loss.  Multiple VA treatment records in 1988 reflect the 
veteran's complaints pertaining primarily to the left knee, 
and no other disability, and an October 1988 report of VA 
hospitalization reflects that the veteran underwent an 
arthrotomy of the left knee with shaved cartilage.  

There was also medical evidence at the time of the 1989 Board 
decision which tended to show that symptoms other than left 
knee disability and hypertension manifested in no significant 
impairment.  With regard to the symptoms which the Board did 
not specifically mention in its decision, the evidence of 
record in August 1989 includes a September 1987 VA treatment 
entry in which the veteran complained among other things, 
that his legs bothered him (including that his right leg hurt 
but not as bad as the left one), he had numbness and tingling 
in the left arm and leg, he could not hear well out of the 
left ear, and he had decreased grip in the left hand.  
However, there was other medical evidence of record at the 
time of the August 1989 Board decision which tends to 
indicate that, at that time, such undiscussed symptomatology 
was not significantly impairing to warrant specific 
discussion by the Board.  For example, VA treatment entries 
from September to November 1988 note left knee complaints but 
are absent for any of these symptoms, and an October 1988 VA 
hospitalization report, which included subjective complaints, 
did not note any of these symptoms.  Physical examination in 
October 1988 indicated no findings which would demonstrate 
significant disability associated with any of these symptoms, 
and indicated that it was difficult to tell that the left eye 
had even been operated on.  

With regard to the contention that the August 1989 Board 
decision erroneously dismissed nervous complaints as not 
being a diagnostic condition, there was in fact no diagnosed 
"nervous" disability at the time of the Board decision, and 
there were few complaints.  The August 1989 Board decision 
recognized the veteran's psychiatric condition when it noted 
that the veteran had been granted a noncompensable rating for 
"nervousness."  While the moving party now indicates that a 
diagnosis of generalized anxiety disorder was made in 
September 1989, this evidence may not be considered in this 
veteran's CUE claim because the controlling regulation 
specifically provides that review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  
38 C.F.R. § 20.1403.  

With regard to the contention that the August 1989 Board 
decision failed to consider the limiting factors of the 
veteran's educational attainment on his ability to obtain 
substantial employment, the August 1989 Board decision 
reflects that the Board did consider the veteran's 
educational attainment.  The Board noted in its review of the 
evidence that the veteran reported that he had a high school 
education.  The Board entered a specific factual finding that 
the veteran was 41 years old and had a high school education.  

Finally, with regard to the contention that VA failed in its 
duty to assist the veteran by obtaining a complete 
examination (including specifically evaluation of complaints 
of nervousness, difficulty with vision, loss of strength in 
the left hand, and bilateral leg pain), in addition to this 
not being an error by the Board, such alleged failure of the 
duty to assist by VA could not form the basis of CUE because 
the Secretary's failure to fulfill the duty to assist cannot 
form the basis of CUE.  See 38 C.F.R. § 20.1400(d).  The 
Court has specifically noted that a breach of the duty to 
assist (even assuming, arguendo, that a duty was breached) 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

After a review, the Board now finds that the August 24, 1989 
Board decision to deny a permanent and total disability 
rating for pension purposes was adequately supported by the 
evidence then of record and was not undebatably erroneous.  
The evidence does not demonstrate that the correct facts, as 
they were known at the time, were not before the Board.  
Likewise, notwithstanding the moving party's general 
allegations, the evidence does not demonstrate that any 
statutory or regulatory provisions extant at the time of the 
August 1989 Board decision were incorrectly applied.  
Moreover, the evidence does not demonstrate that, even if any 
of the contentions actually reflected error, the result of 
the August 1989 Board decision would have been manifestly 
different but for the error.  The mere misinterpretation of 
facts does not constitute clear and unmistakable error.  
Thompson, 1 Vet. App. at 253.  

The moving party appears to offer little more than 
disagreement with the results of the Board's August 1989 
decision.  The crux of his disagreement with the August 1989 
decision is with how the evidence was weighed, as indicated 
by his contentions that certain symptoms noted by the August 
1989 Board decision should have been given a much greater 
importance and weight than was given by the Board.  However, 
mere disagreement as to how the facts were weighed or 
evaluated in the Board decision cannot constitute CUE.  
38 C.F.R. § 20.1403(d); see Luallen v. Brown, 8 Vet. App. 92 
(1995); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(asking Board simply to reweigh the evidence can never rise 
to the stringent definition of CUE). 

For these reasons, the Board finds that the evidence does not 
demonstrate that there was error which, had it not been made, 
would have manifestly changed the outcome of the Board's 
August 24, 1989 decision to deny an appeal for a permanent 
and total disability rating for pension purposes.  That is, 
given the facts available at the time, and the prevailing 
law, there was no undebatable error by the Board in denying 
an appeal for a permanent and total disability rating for 
pension purposes.  Therefore, the Board must find that the 
Board's August 24, 1989 decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400-20.1411. 


ORDER

The motion is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



